Order unanimously affirmed; and the respondents, the election inspectors, ordered to reconvene on Saturday, November 5, 1938, not later than eleven a. m. on said day, to afford the petitioners an opportunity to appear before such respondents-inspeetors, at which time such of the petitioners as shall disclose their names previous to assuming the names shown in the petition and give information as to the place of residence from which they last voted or registered, and the names under which they voted or egistered, shall be duly registered by said respondents-inspeetors as qualified voters for the general election for the year 1938, and that upon compliance by any such petitioners with the directions contained herein the respondents-inspeetors shall make the necessary entries validating the registration of any such petitioners so complying. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.